DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      CROSS-REFERENCE TO RELATED APPLICATIONS
2. 	This application is also a divisional application of the earlier U.S. Patent Application to Carney et al. entitled "Semiconductor Device and Method of Forming Micro Interconnect Structures" application serial number 16/131,462, filed 9/14/2018, U.S. Patent No. 10,825,764, which is a continuation application of the earlier U.S. Utility Patent Application to Carney et al. entitled "Semiconductor Device and Method of Forming Micro Interconnect Structures," application serial number 15/218,974, filed July 25, 2016, now U.S. Patent No. 10,090,233, issued 10/2/2018, the disclosures of each of which are hereby incorporated entirely herein by reference. 

 				              Double Patenting 
3.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent-ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.   
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

4.        Claims 1-2, 10-11 is/are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 6-8 of U.S. Patent No. 10,090,233 (here and after ‘233). Although the conflicting claims are not identical, they are not patent-ably distinct from each other because the following rationale. 
       Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1 and 10, is similar to that of the claimed limitations of U.S. Patent No. 10,090,233 (here and after ‘233), as claimed in claim 6. The only difference is that the present application claims “wherein the one or more second substrates are electrically and mechanically coupled with the first substrate at the extensions”, while the parent claims “wherein the second semiconductor die is disposed adjacent to the first semiconductor die with the first side surface of the first semiconductor die contacting the first side surface of the second semiconductor die and the first conductive layer formed on the first side surface of the first semiconductor die contacting the second conductive layer formed on the first side surface of the second semiconductor die”. Therefore, the claims are not patent-ably distinct from each other. As motivation, the parent indicates that it is desirable to reduce dedicated edge space required for electric interconnect in order to maximize the active die area providing signal processing functions for a given semiconductor package, as well as reduce the overall footprint of the semiconductor package, (‘233, col.1, ln 58-62). 

5.      The following table shows the corresponding conflicting claims between the instant application and U.S. Patent No. 10,090,233 (here and after ‘233).
Application 17/082512
U.S. Patent No. 10,090,233 (here and after ‘233). 
1. A semiconductor device, comprising: a first substrate comprising an active surface and one or more side surfaces substantially perpendicular to the active surface; a plurality of recesses formed in the one or more side surfaces of the first substrate; one or more second substrates comprising an active surface and two or more side surfaces substantially perpendicular to the active surface; extensions comprised on the two or more side surfaces of the one or more second substrates; a first conductive layer formed on the active surface and the one or more side surfaces of the first substrate; a second conductive layer on the active surface and the two or more side surfaces of the one or more second substrates; and an interconnect formed over the first conductive layer of the first substrate and the second conductive layer of the one or more second substrates; wherein the one or more second substrates are electrically and mechanically coupled with the first substrate at the extensions. 
6. A semiconductor device, comprising: a first semiconductor die; a second semiconductor die; a first conductive layer formed on a first major surface of the first semiconductor die and further formed on a first side surface of the first semiconductor die to extend between the first major surface of the first semiconductor die and a second major surface of the first semiconductor die; and a second conductive layer formed on a first major surface of the second semiconductor die and further formed on a first side surface of the second semiconductor die to extend between the first major surface of the second semiconductor die and a second major surface of the second semiconductor die, wherein the second semiconductor die is disposed adjacent to the first semiconductor die with the first side surface of the first semiconductor die contacting the first side surface of the second semiconductor die and the first conductive layer formed on the first side surface of the first semiconductor die contacting the second conductive layer formed on the first side surface of the second semiconductor die.

7. The semiconductor device of claim 6, further including an interconnect formed over the first conductive layer of the first semiconductor die and the second conductive layer of the second semiconductor die. 
10. A semiconductor device, comprising: a first substrate comprising a first surface and one or more side surfaces substantially perpendicular to the first surface; a plurality of recesses formed in the one or more side surfaces of the first substrate; a second substrate comprising a first surface and one or more side surfaces substantially perpendicular to the first surface; one or more extensions comprised on the one or more side surfaces of the second substrate; a first conductive layer formed on the one or more side surfaces of the first substrate; a second conductive layer on the one or more side surfaces of the second substrate; and an interconnect coupled to the first conductive layer of the first substrate and to the second conductive layer of the second substrate; wherein the second substrate is electrically and mechanically coupled with the first substrate at the extensions.

6. A semiconductor device, comprising: a first semiconductor die; a second semiconductor die; a first conductive layer formed on a first major surface of the first semiconductor die and further formed on a first side surface of the first semiconductor die to extend between the first major surface of the first semiconductor die and a second major surface of the first semiconductor die; and a second conductive layer formed on a first major surface of the second semiconductor die and further formed on a first side surface of the second semiconductor die to extend between the first major surface of the second semiconductor die and a second major surface of the second semiconductor die, wherein the second semiconductor die is disposed adjacent to the first semiconductor die with the first side surface of the first semiconductor die contacting the first side surface of the second semiconductor die and the first conductive layer formed on the first side surface of the first semiconductor die contacting the second conductive layer formed on the first side surface of the second semiconductor die.

7. The semiconductor device of claim 6, further including an interconnect formed over the first conductive layer of the first semiconductor die and the second conductive layer of the second semiconductor die. 
2. The device of claim 1, wherein the interconnect includes a conductive material formed over a junction between the first conductive layer of the first substrate and the second conductive layer of the one or more substrates. 
8. The semiconductor device of claim 7, wherein the interconnect includes a conductive material formed over a junction between the first conductive layer of the first semiconductor die and the second conductive layer of the second semiconductor die. 
11. The device of claim 10, wherein the interconnect includes a conductive material formed over a junction between the first conductive layer of the first substrate and the second conductive layer of the second substrate.
8. The semiconductor device of claim 7, wherein the interconnect includes a conductive material formed over a junction between the first conductive layer of the first semiconductor die and the second conductive layer of the second semiconductor die.  





Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
7.     Claims 1-2, 9-11, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al., US 2006/0148250 A1, from IDS. 
Claims 1 and 10. Kirby discloses a semiconductor device, comprising: 
-a first substrate (item 210 on left portion) comprising an active surface (item 212, fig. 5G) and one or more side surfaces substantially perpendicular to the active surface (as seen in fig. in fig. 5G); 
-one or more second substrates (item 210, right portion) comprising an active surface and two or more side surfaces substantially perpendicular to the active surface (as seen in fig. 5G); 
-extensions comprised on the two or more side surfaces of the one or more second substrates (as seen in the structure of fig. 5G); 
-a first conductive layer (item 582, on the left side) formed on the active surface and the one or more side surfaces of the first substrate; 
-a second conductive layer (item 582, on the right side) on the active surface and the two or more side surfaces of the one or more second substrates; 
-and an interconnect (item 580) formed over the first conductive layer of the first substrate and the second conductive layer of the one or more second substrates; 
-wherein the one or more second substrates are electrically and mechanically coupled with the first substrate at the extensions (this limitation would read through [0023], wherein is disclosed depositing a solder material into at least a portion of the opening and in electrical contact with the terminal to construct an electrically conductive interconnect in the workpiece).
Kirby appears to not specify all the details regarding the limitation of “a plurality of recesses formed in the one or more side surfaces of the first substrate”. However, [0070] of Kirby discloses that the substrate 210 can be recessed to bring out a solder "post" (not shown) after thinning the workpiece. It is reasonable to predict that the device as taught by said prior art references (specifically, Fig. 5G of Kirby) is capable of performing an equivalent function as recited in claims 1 and 10, the burden shifts to Applicant to come forward with evidence showing that the device as taught by the prior art references despite reasonable, structural equivalence is inherently not capable of performing said claimed functions (See MPEP § 2114). It is noted that Fig. 5G of Kirby prior art meets this limitation.

Claims 2 and 11. Kirby discloses the device of claims 1 and 10, wherein the interconnect includes a conductive material formed over a junction between the first conductive layer of the first substrate and the second conductive layer of the one or more substrates. This limitation would trough the structure of fig. 5G of the reference.

Claims 9 and 18. Kirby discloses the device of claims 1 and 10, wherein the first conductive layer and the second conductive layer comprise one of Al, Sn, Ni, Au, Ag, Pb, Bi, Cu, solder, and any combination thereof. This limitation would trough [0045] of the reference, wherein is disclosed that the fill material 580 can be SnPb solder or solder materials having other compositions.

  Allowable Subject Matter
8.	Claims 3-8, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claims 3 and 12 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the first conductive layer of the first substrate and the second conductive layer of the one or more substrates include a conductive epoxy or anisotropic conductive film. 
 (B)	Claims 4 and 13 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the first substrate has more than four side surfaces.

(C)	Claims 5 and 14 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the first substrate includes a polygonal shape.

(D)	Claims 6 and 15 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the extension has an angled profile and the recess has an angled profile.  

(E)	Claims 7 and 16 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the one or more side surfaces of the first substrate and the two or more side surfaces of the second substrate are angled.

(F)	Claims 8 and 17 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further including a third substrate comprising an active surface and a side surface substantially perpendicular to the active surface and comprising a third conductive layer comprised over a portion of the active surface and the side surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899